J-A01041-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    EUGENE D.M. FREEMAN                        :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    INTER-MEDIA MARKETING, INC.                :   No. 2433 EDA 2017
    AND QUALFON                                :

                  Appeal from the Order Entered July 11, 2017
                In the Court of Common Pleas of Chester County
                     Civil Division at No(s): 2016-01533-TT


BEFORE:      LAZARUS, J., OTT, J., and PLATT, J.

MEMORANDUM BY OTT, J.:                                    FILED APRIL 04, 2018

        Eugene D.M. Freeman appeals from the order entered July 11, 2017, in

the Chester County Court of Common Pleas, sustaining the preliminary

objections of Inter-Media Marketing, Inc. (“IMM”) and Qualfon, and dismissing

Freeman’s fourth amended complaint with prejudice.           On appeal, Freeman

argues the trial court erred in finding: (1) he did not have permission to add

Qualfon as a defendant in his fourth amended complaint; and (2) he failed to

plead the foreseeability requirements of his cause of action for negligent

supervision. For the reasons below, we affirm in part, reverse in part, and

remand for further proceedings.

        The facts underlying this appeal are as follows. Freeman, a licensed

insurance agent, was employed by IMM from August 1, 2015 through January
____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-A01041-18



31, 2016. See Fourth Amended Complaint, 4/5/2017, at ¶¶ 1-2. He worked

at IMM’s call center in West Chester, explaining the benefits of various health

plans to existing and prospective clients of IMM’s client, CareFirst Blue Cross

Blue Shield. See id. at ¶¶ 2-3. Freeman alleges that on September 10, 2015,

in the lunch room, Carol Stewart, the assistant to IMM’s president, “called him

a prostitute and said that [Freeman] was … sneak[ing] into the adjoining

Executive Bathroom for homosexual prostitution.”       Id. at ¶ 7.    Freeman

further avers that the chief operations officer of the company overheard the

comments and laughed at them. See id. at ¶ 8. He contends Stewart, as

well as other employees, continued to repeat the defamatory comments until

his employment contract ended.     See id. at ¶¶ 9-11. Freeman also alleges

he reported the “accusers” to his supervisor who failed to investigate or take

any action to stop the “accusations of prostitution.” Id. at ¶ 12.

      On February 23, 2016, Freeman filed his initial complaint against IMM,

asserting IMM’s vicarious liability for the purported defamatory statements

made by its employees. See generally Complaint, 2/23/2015. IMM filed

preliminary objections in the nature of a demurrer, contending, inter alia,

Freeman failed to provide factual allegations that the employees’ statements

were “the ‘kind and nature that the employee[s were] employed to perform

or that the statements were made to ‘serve’ [IMM].” Preliminary Objection to

Plaintiff’s Complaint, 4/22/2016, at ¶ 13.    In response, Freeman filed an

amended complaint. Several more rounds of preliminary objections/amended

complaints followed, in which Freeman attempted to argue the statements

                                     -2-
J-A01041-18



were made in service to IMM. See Amended Complaint, 5/1/2016, at ¶¶ 17,

20, Second Amended Complaint, 9/2/2016, at ¶¶ 18-20; Third Amended

Complaint, 12/29/2016, at ¶¶ 15-17.            Each time, the trial court sustained

IMM’s preliminary objections, and granted Freeman leave to file an amended

complaint. See Order, 8/15/2016; Order, 12/12/2016. In its order sustaining

the preliminary objections to Freeman’s third amended complaint, the trial

court again granted Freeman leave to file an amended complaint, but

cautioned him that “this will be his last opportunity to replead.”          Order,

3/17/2017.

        Thereafter, on April 5, 2017, Freeman filed a fourth amended complaint.

Without leave of court, Freeman added two additional defendants, Qualfon

and Paul Stantry, to the caption. Furthermore, Freeman also shifted the focus

of his cause of action from vicarious liability to negligent supervision, averring

he was “suing [IMM] … for acts committed [by its employees] outside their

scope of employment while on [IMM’s] premises during working hours, and

[IMM] failed to prevent or stop their employees.” Fourth Amended Complaint,

4/5/2017, at ¶ 6. He alleged he suffered injury to his “personal and business

reputation” and sought $8 million in general and punitive damages. Id. at ¶

15. Once again, IMM filed preliminary objections in the nature of a demurrer

and asserted, inter alia, Freeman’s claims might be barred by the Workers’

Compensation Act.1 See Preliminary Objection to Plaintiff’s Fourth Amended

____________________________________________


11   See 77 P.S. § 1 et seq.

                                           -3-
J-A01041-18



Complaint, 4/25/2017, at 36-54. On July 11, 2017, the trial court entered an

order sustaining IMM’s preliminary objections and dismissing Freeman’s fourth

amended complaint.         In the order, the trial court noted Freeman added

Qualfon as a defendant without first obtaining consent or leave of court.2 See

id. at n.1.   This timely appeal followed.3

        In his first issue on appeal, Freeman argues the trial court erred in

finding he needed court permission to add Qualfon as a defendant.            See

Freeman’s Brief at 12. He insists Pennsylvania Rule of Civil Procedure 1033(a)

permits the correction of a party’s name in an amendment, and once the court

granted him leave to file a fourth amended complaint, “no further consent was

necessary” to add Qualfon as a defendant. Id. Freeman explains:

        [IMM and Qualfon] had merged or integrated their management[],
        assets and operating systems as far back as February 1, 2016 and
        are currently operating under one management under the same
        roof … but at the time of the filing and service of the original
        complaint on February 23, 2016, [Freeman] did not know and so
        it became necessary to correct the [defendant’s] name at the time
        [he] was granted leave to amend his complaint for the fourth time.

Id. at 13. In any event, Freeman asserts that even if he was not permitted

to add a defendant, the proper remedy would be to enter a nonsuit in favor of



____________________________________________


2   The order did not mention Stantry.

3On July 31, 2017, the trial court ordered Freeman to file a concise statement
of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). Freeman
complied with the court’s directive and filed a concise statement on August 9,
2017.


                                           -4-
J-A01041-18



Qualfon pursuant to Pa.R.C.P. 2232(d), and not dismiss the complaint. See

id.

      Pennsylvania Rule of Civil Procedure 1033 provides, in relevant part:

      (a) A party, either by filed consent of the adverse party or by leave
      of court, may at any time change the form of action, add a person
      as a party, correct the name of a party, or otherwise amend the
      pleading.

Pa.R.C.P. No. 1033(a). Here, Freeman did not have Qualfon’s consent to add

the company as an additional defendant to the action. However, he maintains

the trial court’s March 17, 2017, order granting him permission to file a fourth

amended complaint, constituted “leave of court” pursuant to Rule 1033(a).

Id.

      We review an order dismissing a complaint filed without leave of court

or consent of the adverse party for an abuse of discretion. See Paden v.

Baker Concrete Const., Inc., 658 A.2d 341, 343 (Pa. 1995). The Paden

Court explained this standard of review as follows:

      When the court has come to a conclusion by the exercise of its
      discretion, the party complaining of it on appeal has a heavy
      burden; it is not sufficient to persuade the appellate court that it
      might have reached a different conclusion if, in the first place,
      charged with the duty imposed on the court below; it is necessary
      to go further and show an abuse of the discretionary power. …

      We emphasize that an abuse of discretion may not be found
      merely because the appellate court might have reached a different
      conclusion, but requires a showing of manifest unreasonableness,
      or partiality, prejudice, bias, or ill-will, or such lack of support as
      to be clearly erroneous.

Id.




                                       -5-
J-A01041-18



        In that case, the Supreme Court determined the trial court did not abuse

its discretion when it dismissed the plaintiff’s amended complaint filed without

leave of court, which added a party defendant, even though “the improper

joinder work[ed] no prejudice against the improperly joined defendant or the

other parties to the action.” Id. at 342. The Paden Court explained that

although the trial court could have overlooked the procedural error pursuant

to Pa.R.C.P. 126,4 it was not required to do so. Id. at 344. Moreover, the

Supreme Court found the trial court’s ruling did not “show mainifest

unreasonableness, or partiality, prejudice, bias, or ill-will, or such lack of

support as to be clearly erroneous.” Id.

        Here, the trial court addressed this claim as follows:

        With regard to Qualfon, [Freeman] argues that Pa.R.C.P. 1033
        permits an amendment to correct the name of a party, which is
        correct. In addition, according to [Freeman] our Order on
        Defendant’s Preliminary Objections to [Freeman’s] Third Amended
        Complaint gave him leave to amend the Complaint “and as as such
        no further consent was necessary to add Qualfon …” As we noted
        in the Order on appeal, [Freeman] neither requested nor was
        granted leave to add a new defendant. [Freeman] further argues
        the defendants “had already integrated their assets and operating
        systems and jointly managed as one and the same, under the
        same roof prior to [the date the original Complaint was filed], but
____________________________________________


4   Rule 126 provides:

        The rules shall be liberally construed to secure the just, speedy
        and inexpensive determination of every action or proceeding to
        which they are applicable. The court at every stage of any such
        action or proceeding may disregard any error or defect of
        procedure which does not affect the substantial rights of the
        parties.

Pa.R.C.P. No. 126.

                                           -6-
J-A01041-18


       [Freeman] was not aware of this fact.” We initially note that none
       of this information was pled in the Fourth Amended Complaint. In
       any event, these averments are more properly set forth in a
       Motion for Leave to Amend. In summary, [Freeman] appears to
       argue that our Order granting him leave to file the Fourth
       Amended Complaint gave him “carte blanc” to make any
       amendments he saw fit, including adding a new defendant. We
       disagreed.

Trial Court Opinion, 9/13/2017, at 2.

       We find no abuse of discretion in the trial court’s ruling. Although the

court gave Freeman permission to file a fourth amended complaint, that

permission was in the context of the court’s order sustaining the preliminary

objections to his third amended complaint.         Freeman never requested

permission to add Qualfon as a defendant. Furthermore, as the trial court

explained, Freeman simply added Qualfon to the caption of his complaint, and

did not provide any explanation as why it was not named in the prior four

complaints.5 Accordingly, because we find no abuse of discretion on the part

of the trial court, we affirm the dismissal of the complaint against Qualfon.6



____________________________________________


5 Indeed, the only mention of Qualfon in the fourth amended complaint is in
the second paragraph, which states:

       [Freeman] worked at the Defendants’ call center located in West
       Chester City, Pennsylvania from August 1, 2015 to January 31,
       2016. Since then, InterMedia Marketing Solutions and Qualfon
       have integrated their assets and merged their operations.

Fourth Amended Complaint, 4/5/2017, at ¶ 2.

6 We note neither the trial court, nor IMM, assert that IMM is not a proper
party to this action, or that Freeman’s improper joinder of Qualfon is grounds
to dismiss the complaint against IMM.

                                           -7-
J-A01041-18



      IMM also points out Freeman attempted to join a third defendant, Paul

Stantry, to the suit. See IMM’s Brief at 14-15. The only mention of Stantry

is in the caption of Freeman’s fourth amended complaint, which lists the

defendants as “Qualfon and InterMedia Marketing, Inc. Represented by Paul

Stantry, President/CEO.” Fourth Amended Complaint, 4/5/2017, at 1. For

the reasons stated above, we find Freeman’s belated attempt to join Stantry

fails as well.

      We will address Freeman’s next two claims together. Freeman argues

the trial court erred when it found he did not sufficiently plead the

foreseeability requirements to support a claim of negligent supervision. See

Freeman’s Brief at 13-22. He also contends the court failed to consider the

totality of the circumstances pled in the complaint before issuing its ruling.

See id. at 23-26.

      Our review of an order sustaining preliminary objections in the nature

of a demurrer is well-established:

          A preliminary objection in the nature of a demurrer is
          properly granted where the contested pleading is legally
          insufficient.  Preliminary objections in the nature of a
          demurrer require the court to resolve the issues solely on
          the basis of the pleadings; no testimony or other evidence
          outside of the complaint may be considered to dispose of
          the legal issues presented by the demurrer. All material
          facts set forth in the pleading and all inferences
          reasonably deducible therefrom must be admitted as
          true.

          In determining whether the trial court properly sustained
          preliminary objections, the appellate court must examine
          the averments in the complaint, together with the
          documents and exhibits attached thereto, in order to

                                     -8-
J-A01041-18


         evaluate the sufficiency of the facts averred. The impetus
         of our inquiry is to determine the legal sufficiency of the
         complaint and whether the pleading would permit recovery
         if ultimately proven. This Court will reverse the trial court’s
         decision regarding preliminary objections only where there
         has been an error of law or abuse of discretion. When
         sustaining the trial court’s ruling will result in the denial of
         claim or a dismissal of suit, preliminary objections will be
         sustained only where the case is free and clear of doubt.

         Thus, the question presented by the demurrer is whether,
         on the facts averred, the law says with certainty that no
         recovery is possible.   Where a doubt exists as to
         whether a demurrer should be sustained, this doubt
         should be resolved in favor of overruling it.

      Weiley v. Albert Einstein Medical Center, 51 A.3d 202, 208–
      209 (Pa. Super. 2012) (internal citations and quotation marks
      omitted).

            Where the complaint fails to set forth a valid cause of action,
      a preliminary objection in the nature of a demurrer is properly
      sustained. Lerner v. Lerner, 954 A.2d 1229, 1234–35 (Pa.
      Super. 2008). The complaint need not identify specific legal
      theories, but it must provide essential facts to support the claim.
      See Krajsa v. Keypunch, Inc., 424 Pa. Super. 230, 622 A.2d
      355, 357 (1993).

412 N. Front St. Assocs., LP v. Spector Gadon & Rosen, P.C., 151 A.3d

646, 656 (Pa. Super. 2016) (emphasis supplied).

      Here, Freeman’s claim is based upon his assertion that IMM negligently

supervised its employees, who made defamatory comments about him directly

to him and to others, resulting in harm to his reputation. The tort of negligent

supervision is derived from Section 317 of the Restatement (Second) of Torts,

which provides, in relevant part:

      § 317 Duty of Master to Control Conduct of Servant

      A master is under a duty to exercise reasonable care so to control
      his servant while acting outside the scope of his employment as

                                      -9-
J-A01041-18


     to prevent him from intentionally harming others or from so
     conducting himself as to create an unreasonable risk of bodily
     harm to them, if

     (a) the servant

        (i) is upon the premises in possession of the master or upon
        which the servant is privileged to enter only as his servant,
        or

        (ii) is using a chattel of the master, and

     (b) the master

        (i) knows or has reason to know that he has the ability to
        control his servant, and

        (ii) knows or should know of the necessity and opportunity
        for exercising such control.

Restatment (Second) Torts, § 317 (1965).       As the Pennsylvania Supreme

Court explained in Dempsey v. Walso Bureau, Inc., 246 A.2d 418, 422 (Pa.

1968), “[t]o fasten liability on an employer under Section 317, it must be

shown that the employer knew or, in the exercise of ordinary care, should

have known of the necessity for exercising control of his employee.”

     In the present case, relying upon federal case law, the trial court found

Freeman failed to satisfy the foreseeability requirements of his negligent

supervision claim. The court opined:

     A plaintiff must satisfy two separate foreseeability requirements:
     (1) the employer may be liable for negligence only if it knows or
     should have known of the necessity for exercising control over its
     employee; and (2) the harm that the improperly supervised
     employee caused to the plaintiff must also have been reasonably
     foreseeable. [Belmont v. MB Inv. Partners, Inc., 708 F.3d 470
     (3d Cir. 2013).] It appears that this requirement also implies
     knowledge of the need to control the employee prior to the
     incident taking place. Gorwara v. AEL Insudstries, Inc., 1990
     WL 44702 (ED. Pa. 1990), citing Dempsey[, supra]. In essence,
     [Freeman] argues that since some of the people who overheard

                                    - 10 -
J-A01041-18


       the remarks and failed to step in were managers or supervisors,
       the knowledge requirements were met. Again, we disagree[].
       There is no indication that [IMM] knew before-hand that these
       employees would make the statements at issue.

Trial Court Opinion, 9/13/2017, at 3.

       Our research has uncovered no Pennsylvania cases with facts similar to

those presented herein, that is, where an employee alleges his employer is

liable for harm to his reputation, because the employer negligently supervised

a co-employee who defamed the employee in the workplace.            Compare

Dempsey, supra, 246 A.2d at 419 (plaintiff brought claim for negligent

supervision against employer for injuries he sustained at work when co-

employee “pulled [him] out of his chair, bent him over backwards and pinioned

him, with his knee in [plaintiff’s] back, for several minutes”); R.A. ex rel.

N.A. v. First Church of Christ, 748 A.2d 692, 699 (Pa. Super. 2000) (plaintiff

brought claim of negligent supervision against church after plaintiff was

sexually abused by minister), appeal denied, 760 A.2d 855 (Pa. 2000); Heller

v. Patwil Homes, Inc., 713 A.2d 105, 109 (Pa. Super. 1998) (plaintiffs, who

were victims of investment scam by sales manager brought claim of negligent

supervision against model home company). However, while we recognize we

may look to federal jurisprudence for its persuasive authority,7 we find the

____________________________________________


7 See Century Indem. Co. v. OneBeacon Ins. Co., 173 A.3d 784, 792 n.14
(2017) (finding that although decisions of the federal courts and our sister
states “are not binding on this Court, they may provide persuasive authority,
particularly where, as here, neither this Court nor the Pennsylvania Supreme
Court has considered this issue.”).


                                          - 11 -
J-A01041-18



cases upon which the trial court and IMM rely, in particular Belmont, supra,

and Gorwara, supra, are distinguishable from the facts presented herein.

      In Belmont, the employee of an investment firm operated a Ponzi

scheme, disguised as a hedge fund, outside of the firm. He used both his

position in the firm and the firm’s resources to obtain and service his investors

in the hedge fund. See Belmont, supra, 708 F.3d at 477-481. Thereafter,

the plaintiffs/investors brought a negligent supervision claim against the

corporate directors of the investment firm. The Third Circuit held the plaintiffs’

claim against the directors, rather than the firm itself, was not viable. See

id. at 490-491.    Nevertheless, the Court found that even if the corporate

directors could be liable as the employee’s supervisors, the plaintiffs failed to

establish the foreseeability elements of the claim. The Court opined:

      First, there is no reason that the [] Directors should have foreseen
      the need to supervise [the employee] with respect to his operation
      of [the hedge fund]. An employer is under “no duty ... to discover,
      at its peril, the fraudulent machinations in which [an employee]
      was involved outside the scope of his employment.” While some
      (and perhaps all) of the [] Directors were aware that [the
      employee] was running [] a hedge fund outside of [the
      firm], nothing in [the employee’s] conduct … suggested
      that [he] would use [the hedge fund] to defraud investors.
      Nor could the [] Directors have learned of the fraud without
      considerable investigation, given [the employee’s] success at
      concealing the Ponzi-scheme nature of [the hedge fun] for almost
      ten years. For the same reasons, the Ponzi scheme and the harm
      that it would cause to [its] investors were not reasonably
      foreseeable by the [] Directors.

Id. at 491-492 (emphasis supplied).




                                     - 12 -
J-A01041-18



        In Gorwara, the plaintiff was terminated from his employment based

upon,    what   he   characterized   as   “defamatory,   false   and   derogatory

statements” about him made by another employee. Gorwara, supra, 1990

WL 44702, at *1. The plaintiff alleged the employee made these statements

with the intent of inducing other employees to also make derogatory

statements against him, which in fact did occur.         See id.   Moreover, he

averred that “although [the employer] knew or should have known of [the

employee’s] ‘tortious and malicious actions and defamatory remarks,’ it took

no action against [the employee.]” Id.

        Subsequently, the plaintiff sued the employer based upon, inter alia, its

negligent supervision of the employee. The federal district court, however,

dismissed the claim, concluding the plaintiff’s allegations were “insufficient as

a matter of law.” Id. at *5. The court opined:

               The complaint clearly alleges that [the employee]
        committed an intentional tort against plaintiff by making
        defamatory remarks about plaintiff to plaintiff’s colleagues and
        subordinates at [the workplace] with the intent of inducing them
        to make false and derogatory remarks to [employer] and thereby
        cause plaintiff’s discharge and that some of plaintiff’s colleagues
        and subordinates in fact made such remarks. However, the
        complaint equivocates on whether [the employee] acted outside
        the scope of his employment, alleging that at all relevant times
        [the employee] “acted or failed to act for his own personal gain or
        for the benefit of [the employer].” Moreover, the complaint makes
        no allegation as to whether other [] employees who allegedly
        made defamatory remarks acted outside the scope of their
        employment. Additionally, the complaint fails to allege that the
        defamatory remarks made by [the employee] and other []
        employees were foreseeable. Only if [the employer] knew or
        should have known that [the employee] and other []
        employees were or probably were going to make

                                      - 13 -
J-A01041-18


      defamatory remarks about plaintiff before the remarks
      were made could their tortious acts have been foreseeable.
      Although the complaint alleges that AEL “had full
      knowledge of or should have known of the tortious and
      malicious actions and defamatory remarks by [the
      employee] against plaintiff”, it contains no allegation as to
      when [the employer] should be deemed to have gained this
      knowledge or as to when, if ever, [the employer] knew or
      should have known of the defamatory remarks of other []
      employees. Accordingly, the claim for negligent supervision is
      insufficient as a matter of law and I will grant the motion to
      dismiss Count III.

Id. (emphasis supplied and footnote omitted).

      Both the trial court and IMM maintain Freeman, likewise, failed to plead

facts sufficient to satisfy the foreseeability requirements of his claim. Relying

on the language in Gorwara, the trial court concluded Freeman did not allege

IMM knew “before-hand” that its employees would make defamatory

statements about him. Trial Court Opinion, 9/13/2017, at 3. See also IMM’s

Brief at 17. We would have no hesitation in affirming the ruling of the trial

court if Freeman’s claim was based solely on the defamatory statements

made by Stewart on September 10, 2015.           Indeed, the fourth amended

complaint contains no allegations that IMM knew or should have known, at

that time, that Stewart might make defamatory comments.

      However, Freeman averred in his complaint that the accusations

continued every day throughout his entire period of employment at IMM.

Fourth Amended Complaint, 4/5/2017, at ¶¶ 9-10.        Moreover, he specifically

alleged:

      Plaintiff reported the above mentioned accusers to Mrs. Joanne
      Betz, Productions Manager, but she did nothing to investigate the


                                     - 14 -
J-A01041-18


        accusations. She also took no action to stop the relentless
        accusations of prostitution by the aforesaid supervisors and senior
        staff members.

Id. at ¶ 12.

        Accepting Freeman’s allegations as true, as we must pursuant to our

standard of review,8 we find that Freeman’s complaint contains sufficient facts

to satisfy the foreseeability requirements of his claim.           Indeed, once he

reported the defamatory comments to a supervisor, the employees’ continued

harassment was foreseeable to the employer. See Mullen v. Topper’s Salon

and Health Spa, Inc., 99 F.Supp.2d 553, 557 (E.D. Pa. 2000) (denying

employer’s motion to dismiss claim of negligent supervision when plaintiff

alleged she was harassed in the workplace; finding that once plaintiff informed

her employer of the harassment, “its persistence became reasonably

foreseeable.”); Gjeka v. Delaware County Community College, 2013 WL

2257727, *13 (E.D. Pa. 2013) (dismissing negligent supervision claim against

college for professor’s purported sexual harassment when student/plaintiff

“failed to plead any facts indicating that she, or any other student, complained

about [professor’s] action to an appropriate administrator”).            Conversely,

there were no allegations in either Belmont or Gorwara that (1) the plaintiff

reported the fraud/harassment to the employer, (2) the employer took no

action    to   investigate   or   stop    the   offensive   behavior,   and   (3)   the

fraud/harassment persisted.           Therefore, we conclude Freeman alleged

sufficient facts in his complaint to establish IMM knew or should have known
____________________________________________


8   See 412 N. Front St., supra, 151 A.3d at 656.

                                          - 15 -
J-A01041-18



of the harassment he suffered in the workplace at the hands of its employees.

Accordingly, we are constrained to reverse the trial court’s order dismissing

Freeman’s fourth amended complaint against IMM.

       We note IMM provides two alternative bases for affirming the trial

court’s order.9 First, it insists Freeman failed to plead the foreseeability of his

damages.     See IMM’s Brief at 17.            Specifically, IMM asserts the complaint

“alleges no facts to suggest that IMM knew or should have known that

Freeman would suffer $8 million in damages to his ‘personal and business

reputation’ because of the alleged defamatory statements purportedly made

by Freeman’s fellow employees.” Id. at 17-18. In support, IMM refers to the

language in Belmont that states “the harm that the improperly supervised

employee caused to the third party must also have been reasonably

foreseeable.”     Belmont, supra, 708 F.3d at 491.             In our view, however,

assuming Freeman can establish IMM knew its employees were making

defamatory comments about him, it is reasonably foreseeable that such

comments would damage his reputation.                IMM provides no support for its

contention that the amount of damages sought must also have been

reasonably foreseeable.




____________________________________________


9 We may affirm a trial court’s ruling on any basis so long as the result is
correct. Greenberg v. McGraw, 161 A.3d 976, 989 n.12 (Pa. Super. 2017).




                                          - 16 -
J-A01041-18



       Second, IMM argues the trial court properly dismissed the complaint

because Freeman’s claim is barred by the Workers’ Compensation Act.10 See

77 P.S. § 1 et seq. It insists the Act provides an exclusive remedy for an

employee that suffers a work-related injury. See IMM’s Brief at 18, citing 77

P.S. § 481(a) (“The liability of an employer under this act shall be exclusive

and in place of any and all other liability to such employees.”). However, the

term “injury” is not defined in the Act.           See Pawlosky v. Workmen’s

Compensation Appeal Board, 525 A.2d 1204, 1209 (Pa. 1987). Moreover,

this Court has held that a defamation claim lodged against an employer,

seeking redress for injuries solely to the employee’s reputation, is not barred

by the exclusivity provisions of the Workers’ Compensation Act. See Urban

v. Dollar Bank, 725 A.2d 815 (Pa. Super. 1999), appeal granted, 742 A.2d

172 (Pa. 1999).      Accordingly, we decline to affirm the trial court’s dismissal

of Freeman’s complaint on either alternative basis suggested by IMM.

       Therefore, we affirm the ruling of the trial court to the extent that

Qualfon and Paul Stantry are dismissed from the action. However, we reverse

the court’s dismissal of the negligent supervision claim against IMM.

       Order affirmed in part, and reversed in part. Case remanded for further

proceedings. Jurisdiction relinquished.


____________________________________________


10The trial court did not directly address this allegation, but rather stated the
complaint “might be barred by the Workers’ Compensation Act.” Trial Court
Opinion, 9/13/2017, at 3.


                                          - 17 -
J-A01041-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/4/18




                          - 18 -